CHIEF JUSTICE                                                                                                                               LISA MATZ
 CAROLYN WRIGHT                                                                                                                       CLERK OF THE COURT
                                                                                                                                          (214) 712-3450
JUSTICES                                                                                                                            theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                                                            GAYLE HUMPA
 DOUGLAS S. LANG                                                                                                                    BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                                                                     (214) 712-3434
 ROBERT M. FILLMORE                                                                                                               gayle.humpa@5th.txcourts.gov
 LANA MYERS                                                Court of Appeals
 DAVID EVANS                                                                                                                               FACSIMILE
 DAVID LEWIS                                        Fifth District of Texas at Dallas                                                    (214) 745-1083
 ADA BROWN
                                                               600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                                                                          INTERNET
 BILL WHITEHILL                                                       DALLAS, TEXAS 75202                                       WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                                         (214) 712-3400




                                                                        January 30, 2015

       Mr. Joseph Wesley Dauphinot
       Dauphinot Law Firm
       900 W. Abram St.
       Arlington, Texas 76013

       RE:          Court of Appeals Number:                        05-14-01450-CV
                    Trial Court Case Number:                        DC-12-14434

       Style: Patrick Thobe v. The University of Texas Southwestern Medical Center

       Dear Mr. Dauphinot:

               The Court has reviewed the clerk’s record and has a question concerning its jurisdiction
       over the appeal. Specifically, it appears the judgment is not final. Generally, this Court has
       jurisdiction only over appeals from final judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). A final judgment is one that disposes of all pending parties and claims.

               Appellant filed suit against The University of Texas Southwestern Medical Center,
       Southwestern Medical Foundation, The University of Texas System Medical Foundation, and the
       Board of Regents of the University of Texas System. Appellant is appealing three orders signed
       on October 24, 2014 granting the University of Texas Southwestern Medical Center’s no-
       evidence motion for summary judgment, traditional motion for summary judgment, and plea to
       the jurisdiction. It appears appellant’s claims against Southwestern Medical Foundation, The
       University of Texas System Medical Foundation and the Board of Regents of the University of
       Texas System remain pending. It appears that appellant filed a notice of nonsuit of its claims
       against these three defendants on May 22, 2013.1 A notice of nonsuit is not effective until the
       trial court signs an order. See Park Place Hospital v. Estate of Milo, 909 S.W.2d 508, 510 (Tex.
       1999). Thus, it appears appellant’s claims against these defendants remain pending.

              So that this Court can determine its jurisdiction over the appeal, you are requested to file,
       by FEBRUARY 10, 2015 a jurisdictional letter of no more than 3 pages explaining how this
       Court has jurisdiction over this appeal. Appellee may file a responsive letter brief of no more

       1
           The notice of nonsuit appears on the trial court’s website but is not in the clerk’s record filed with this Court.
than 3 pages within 10 days of appellant’s brief. No extension of time will be granted. If either
party will be relying on information not in the record before this Court, that party must obtain a
supplemental clerk’s record from the trial court containing that information.

        The current deadline for appellant’s brief on the merits is suspended. After it has
received briefs regarding the jurisdictional issue, the Court will either: (1) order the appeal
dismissed for want of jurisdiction; or (2) notify the parties by letter that the Court appears to
have jurisdiction over the appeal and the deadline for appellant’s brief on the merits. We caution
appellant that failure to file a jurisdictional brief by February 10, 2015 may result in dismissal
of the appeal without further notice.

                                     Respectfully,

                                     /s/ Lisa Matz, Clerk of the Court

cc:     Mr. William Deane
        Assistant Attorney General
        P.O. Box 12548
        Capitol Station
        Austin, Texas 78711

LM/rz




                                                2